350 F.2d 399
NITTO SHOSEN K. K., Appellant,v.William H. JOHNSON, Appellee.CRESCENT WHARF & WAREHOUSE CO., Appellant,v.NITTO SHOSEN K. K., Appellee.
No. 19633.
United States Court of Appeals Ninth Circuit.
Aug. 12, 1965.

Gordon K. Wright, Francis J. MacLaughlin, Lillick, Geary, McHose & Roethke, Los Angeles, Cal., for appellant, Nitto Shosen K.K.
Ben Margolis, Margolis & McTernan, Los Angeles, Cal., George E. Shibley, Long Beach, Cal., for appellee, Wm. H. Johnson.
Robert Sikes, Los Angeles, Cal., for appellant, Crescent Wharf & Warehouse Co.
Before ORR, MERRILL and ELY, Circuit Judges.
PER CURIAM.


1
We find no error in the instructions given when the charge is read as a whole.  Accordingly upon both appeals judgment is affirmed.